-•   1 ,._, ••   ,   u   I   """~"-'   ._J   VI   ....,                                1L/11r2019 09:38:17 EST                      12128355254 From: Andrew Kurland
                                                          Case 1:19-cv-09319-AKH Document 17 Filed 11/12/19 Page 1 of 1


                                                                   KASOWITZ BENSON TORRES LLP
                                                                                        1633 BROADWAY                                     ATLANTA
                                                                                                                                         HOUSTON
                                                                                    NEW YORK, NEW YORK 10019                            LOS ANGELES
              Mrc:HAEL PAUL Bow£r,
          DIRECT DIAL: (2 12) 506-1903                                                                                 -------·            MIAMI
                                                                                                                                           NEWARK
          DIRECT FAX: (212) 5 ~
             MB0WEN@KAS0       --- -                                                                                                   SAN FRANC!SCO
                                                                                                                                       SILICON VALLEY
                                                                                                                                       WASHINGTON DC

                                                                                           ELECTROl\              , I Y FILED
                                                                                           DOC#: _ _
                                                                                           DATE FILED.
                                                                                                                 V j-EI=
                                                                                                             l / T2
                                                               CHAMBERS OF
                                                            ALVIN K HSt..LERSTEIN                                                  9


                              Via ECF and Facsimile

                              Hon. Alvin K. J-Iellerstein, USDJ
                              Daniel Patrick Moynihan United States Courthouse
                                                                                                                   {/j._/t-:(~~
                                                                                                                        \\-IJ-\ .               ~
                              500 Pearl Street, Room 1050
                              New York, NY I 0007

                                                      Re:      In the Matter of the Application of Orly Genger, Case No. 19-cv-93 19-AKH and
                                                               In the Matter o(the Petition o(Dalia Genger, Case No. 19-cv-9365-AKH

                              Dear Judge Hellerstein:

                                     In the above-referenced actions - which were removed to this Court in connection with a·
                              Chapter 7 bankruptcy proceeding filed in the Western District of Texas - we request, as officers
                              of the court, a 45-day extension of time to respond to the pending motions to remand.

                                      We acted as counsel to the original bankruptcy trustee in removing these actions. In the
                              interjm, last week on November 5, the bankruptcy court transferred venue of the bankruptcy ca5e
                              to New York. As a consequence of that order, a new bankruptcy trustee must be appointed.
                              During the interregnum, the Debtor's estate is unable to respond to the remand motions until a
                              new trustee is appointed. Likewise, given the ordered change in venue, the previously filed
                              motions to transfer the removed cases to Texas are moot, but any motion or stipulation in that
                              regard also must await appointment of the new trustee. Thus, for the sake of orderly procedure,
                              an extension of the deadlines is warranted so that the new trustee can make an informed decision.
                              Because nothing can occur in these actions - whether remanded or not - until a new trustee is
                              appointed to steward these cases, the requested aqjournment will not prejudice any party.

                                      Counsel for movants nevertheless object to this request for an extension. TI1ere have
                               been no prior requested deadl.ine extensions related to the pending remand motions.

                                                                                                                 Respectfully submitted,


                                                                                                                 Isl Michael Paul Bowen
                              cc:                     all counsel ofrecord (via email)
